Citation Nr: 1747852	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  06-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial 10 percent rating prior to September 22, 2008, and a rating higher than 40 percent since September 22, 2008, for a back disability (discogenic disease of the lumbar spine).

2.  Entitlement to an initial rating higher than 10 percent prior to September 21, 2008, a rating higher than 20 percent from September 22, 2008 to February 11, 2015, and a rating higher than 30 percent since February 12, 2015, for a neck disability (cervical muscle spasm).

3.  Entitlement to an initial rating higher than 10 percent prior to May 2, 2012, and a rating higher than 20 percent as of May 2, 2012, for a right shoulder disability (right shoulder tendinitis and sub coracoid bursitis).

4.  Entitlement to a rating higher than 10 percent for a left ankle disability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty for training (ACDUTRA) from May 1981 to July 1981 and had active military service from February 2003 to October 2003.  The record reflects that the Veteran also had additional service in the Reserves which would have included additional periods of ACDUTRA as well as inactive duty for training (INACDUTRA).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from various rating determinations issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

This matter was most recently before the Board in October 2016, at which time the issues listed on the title page were remanded for further development, to include VA examinations.  While the requested examinations were performed, the development did not comply with the directives of the Board remand.  Unfortunately, this matter must once again be remanded for compliance with the directives of the October 2016 Board remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2016 remand, the Board noted that the Veteran contended that the service-connected back, neck, right shoulder and left ankle disabilities were more severe than his current evaluations indicated.  The Board observed that the most recent VA examinations were conducted in April 2015.  However, pursuant to 38 C.F.R. § 4.59, the back, neck, right shoulder, and left ankle disabilities were not tested for pain on both active and passive motion, in weight bearing and nonweight bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the Veteran's claim was remanded for a new examination.  

The Veteran was to be scheduled for a VA examination to ascertain and evaluate the current level of severity of his right shoulder, neck, back, and ankle disabilities.  With regard to the right shoulder, neck, back and left ankle disabilities, the joints involved were to be tested for pain on both active and passive motion, in weight-bearing and nonweight bearing, and if possible, with the range of the opposite undamaged joint.  

In conjunction with the remand, the Veteran was afforded VA examinations for the neck, right shoulder, low back, and left ankle in February 2017.  Unfortunately, only one range of motion testing results were performed for each joint,  The directives of the remand specifically require that range of motion testing be performed for both active and passive motion for each involved joint.  The examination results also do not comply with the Court's holding in Correia.  As such, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected cervical spine, right shoulder, low back, and left ankle disabilities.  The Veteran's claims file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished. 

The examiner should determine the range of motion of the Veteran's cervical spine, right shoulder, low back, and left ankle disabilities.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3. Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

